Exhibit 10.1 RETENTION AND STAY BONUS AGREEMENT THIS RETENTION AND STAY BONUS AGREEMENT (this “ Agreement ”) is made and entered into effective as of September , 2013 (the “ Effective Date ”), by and between Zoltek Companies Inc., a Missouri corporation (the “ Company ”), and , an individual (“ Employee ”). RECITALS A.The Company previously advised Employee that it undertook a process of assessing strategic alternatives for its business, which could result in a sale of the business or change in the operational control of the Company. B.Employee and the Company believe it to be in their mutual interests to set forth in writing all of the terms and conditions relating to Employee’s eligibility to receive certain bonus payments relating to such a potential transaction. AGREEMENT In consideration of the foregoing, the mutual promises and covenants contained herein, and other good and valuable consideration (the receipt, adequacy and sufficiency of which are hereby acknowledged), the parties agree as follows: 1.
